Citation Nr: 0123086	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left ramus of the mandible.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On January 6, 2000, the Board issued a decision which 
increased the rating for the veteran's service-connected 
residuals of a fractured left ramus of the mandible to 10 
percent.  The appellant appealed the Board's January 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion) by the Secretary of 
Veterans Affairs and the appellant, issued an Order dated 
February 16, 2001, which vacated that part of the Board's 
decision that denied an increased evaluation in excess of 10 
percent for the veteran's disability on appeal.


REMAND

The Joint Motion (upon which the Court's February 2001 Order 
was based) indicated that the case must be remanded "for the 
Board to explain the criteria for a 20 percent rating and why 
or why not [the veteran] is entitled or not to such a 
rating."  After reviewing the claims file, the Board 
believes that additional development of the medical evidence 
would be helpful in allowing for an equitable final 
disposition of the appeal.  In this regard, any VA medical 
records of ongoing treatment for the disability on appeal 
should be obtained and reviewed.  Also, a comprehensive VA 
examination should be scheduled.  This development, moreover, 
was specifically requested by the veteran's attorney in a 
letter dated July 25, 2001.

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). Implementing regulations pursuant to the statute were 
published by the VA on August 29, 2001.   66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)(to be codified at  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  As such, review of 
the veteran's claim under the new legislation and regulations 
is required before the Board may proceed with appellate 
review.   

Accordingly, this case is REMANDED for the following actions:

1.  Any VA medical records documenting 
treatment of the veteran's residuals of a 
fractured left ramus of the mandible 
which are not already of record should be 
associated with the claims files. 

2.  The veteran should be afforded a VA 
examination for the purpose of 
ascertaining the severity of his service-
connected residuals of a fractured left 
ramus of the mandible.  All necessary 
special studies or tests are to be 
accomplished.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination.  Detailed findings on 
examination should be reported.  To this 
end, the examiner should address the 
degree of severity and medical findings 
which specifically correspond to the 
criteria listed in the Rating Schedule 
for malunion of the mandible (Diagnostic 
Code 9904).  Also, the dimensions 
(expressed in millimeters) of the inter-
incisal range of temporomandibular 
articulation (Diagnostic Code 9905) 
should also be ascertained.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefit sought by the veteran is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The purpose of this remand is to comply with the Court's 
Order and ensure compliance with applicable laws and 
regulations, including the Veterans Claims Assistance Act of 
2000.  

The appellant is free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




